     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 1 of 17 PageID #: 285

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                         Maliek Brown                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-CV-1575(NGG)(RML)
                                                                    )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                            )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                    )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                            )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                           )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           PO SALAMON (947845)
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                              CLERK OF COURT


Date:    07/26/2021                                                           Tiffeny Lee
                                                                                         Signature of Clerk or Deputy Clerk
      Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 2 of 17 PageID #: 286

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 3 of 17 PageID #: 287

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                         Maliek Brown                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-CV-1575(NGG)(RML)
                                                                    )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                            )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                    )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                            )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                           )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lt Jeffrey Augustin (944210)
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                              CLERK OF COURT


Date:    07/26/2021                                                           Tiffeny Lee
                                                                                         Signature of Clerk or Deputy Clerk
      Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 4 of 17 PageID #: 288

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 5 of 17 PageID #: 289

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                         Maliek Brown                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-CV-1575(NGG)(RML)
                                                                    )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                            )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                    )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                            )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                           )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lt Daniel Iecampo
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                              CLERK OF COURT


Date:    07/26/2021                                                           s/Tiffeny Lee
                                                                                         Signature of Clerk or Deputy Clerk
      Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 6 of 17 PageID #: 290

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 7 of 17 PageID #: 291

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________

                         Maliek Brown                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 19-CV-1575(NGG)(RML)
                                                                   )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                           )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                   )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                           )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                          )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           PA DEREK ALSTON (363566)
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            %06(-"4$1"-.&3
                                                                            CLERK OF COURT


Date:    07/26/2021                                                         s/Tiffeny Lee
                                                                                        Signature of Clerk or Deputy Clerk
      Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 8 of 17 PageID #: 292

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 9 of 17 PageID #: 293

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                         Maliek Brown                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-CV-1575(NGG)(RML)
                                                                    )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                            )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                    )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                            )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                           )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PA JOANNA JOSEPH (367847)
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                              CLERK OF COURT


Date:    07/26/2021                                                           s/Tiffeny Lee
                                                                                         Signature of Clerk or Deputy Clerk
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 10 of 17 PageID #: 294

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 11 of 17 PageID #: 295

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                         Maliek Brown                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 19-CV-1575(NGG)(RML)
                                                                    )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                            )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                    )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                            )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                           )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           SGT. DANE ST. CYR (953440)
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             %06(-"4$1"-.&3
                                                                             CLERK OF COURT


Date:    07/26/2021                                                          s/Tiffeny Lee
                                                                                         Signature of Clerk or Deputy Clerk
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 12 of 17 PageID #: 296

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 13 of 17 PageID #: 297

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                         Maliek Brown                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-CV-1575(NGG)(RML)
                                                                    )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                            )
 P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                    )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
 P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                            )
      P.O. PAUL LATTANZIO, P., P.O. JULIO                           )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PO JUAN PEREZ(942340)
                                           One Police Plaza
                                           New York, N.Y. 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                              CLERK OF COURT


Date:    07/26/2021                                                           s/Tiffeny Lee
                                                                                         Signature of Clerk or Deputy Clerk
     Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 14 of 17 PageID #: 298

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 15 of 17 PageID #: 299

    5LGHUWR6XPPRQVIRU7KLUG$PHQGHG&RPSODLQW0DOLHN%URZQ



     P.O. LAUREN MORALES
     83 Precinct
     480 Knickerbocker Ave,
     Brooklyn, N.Y. 11237

     P.O. SHANEE HANSLER 83
     Precinct
     480 Knickerbocker Ave,
     Brooklyn, N.Y. 11237

     P.O, MIKE HASTINGS
     One Police Plaza
     New York, N.Y. 10007

     P.O. JOSEPH
     PALAGUACHI One Police
     Plaza                                                   P.O. PAUL LATTANZIO
     New York, N.Y. 10007                                    83 Precinct
                                                             480 Knickerbocker Ave,
     P.O. BRANDON DIAZ                                       Brooklyn, N.Y. 11237
     83 Precinct
     480 Knickerbocker Ave,
     Brooklyn, N.Y. 11237

     P.O. ANDREW DAWKINS
     83 Precinct
     480 Knickerbocker Ave,
     Brooklyn, N.Y. 11237

     P.O. COLIN GORDON
     83 Precinct
     480 Knickerbocker Ave,
     Brooklyn, N.Y. 11237
Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 16 of 17 PageID #: 300




      P.O. JULIO APOLINARIS\\
      One Police Plaza
      New York, N.Y. 10007

      P.O. EMAD HAWATMEH
      84 Precinct
      301 Gold Street
      Brooklyn, N.Y. 11201

      SGT. OSAMAH SALEM
      One Police Plaza
      New York, N.Y. 10007

      P.O. MICHAEL CONSTANTINOU
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      Cpt. WILLIAM TOBIN
      One Police Plaza
      New York, N.Y. 10007

      PO KAREEM PHILLIPS
      (929558)
      One Police Plaza
      New York, N.Y. 10007


      PO JAMES HERRING
      (926949)
      One Police Plaza
      New York, N.Y. 10007


     PO FREDDIE SALAS
     (953359)
     One Police Plaza
     New York, N.Y. 10007


      PO SALAMON (947845)
      One Police Plaza
      New York, N.Y. 10007


      PO JEFFREY AUGUSTIN
      (944210)
      One Police Plaza
      New York, N.Y. 10007
Case 1:19-cv-01575-NGG-RML Document 45 Filed 07/26/21 Page 17 of 17 PageID #: 301




     PO JUAN PEREZ (942340)
     One Police Plaza
     New York, N.Y. 10007


      SGT. DANE ST. CYR
      (953440)
      One Police Plaza
      New York, N.Y. 10007


      PA JOANNA JOSEPH
      (367847)
      One Police Plaza
      New York, N.Y. 10007


      PA DEREK ALSTON
      (363566)
      One Police Plaza
      New York, N.Y. 10007


      LT. DANIEL IECAMPO
      (899368)
      One Police Plaza
      New York, N.Y. 10007


       PA MARQUESE JONES
      (363207)
      One Police Plaza
      New York, N.Y. 10007


      And JOHN and JANE DOE 1 through 10,. (the names
      John and Jane Doe being fictitious, as the true names are
      presently unknown),                                     --
                                                            .
